DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-10, 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Shanghai Yin Sci. & Technology (CN-106006163, referred to hereinafter as Shanghai) is the closest prior art and discloses a feed assist apparatus for a flexible sheet material spreader 1, comprising: a first arm 6 (on the right) attached at a first end to one side of the material spreader; a second arm 6 (on the left) attached at a first end to another side of the material spreader; and a material retainer 2,16 attached at a second end of each of the first and second arms, the material retainer having a first configuration, or pre-load position, (shown in Figure 1) for feeding flexible sheet material there-through; wherein the first arm and the second arm are moveable together from a second position adjacent an entry to the material spreader (depicted in Figure 1); and the material retainer is in the first configuration, or pre-load position, when the moveable arms are in the second position (Figure 1). 
Shanghai and the other prior art of record, when taken as a whole, does not disclose or suggest the combination of Claims 1, 20, and 21 including a feed assist apparatus for a flexible material sheet spreader, comprising the material retainer having a second configuration, or load position, for retaining flexible sheet material; the first arm and the second arm moveable from a first position adjacent a flexible material supply; and the material retainer is in the second configuration, or load position, when the moveable arms are in the first position in conjunction with the rest of the limitations of Claims 1, 20, and 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619